DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 12 August 2019. 
This office action is made Non Final.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Priority
Applicant’s claim for the benefit of a prior-filed application, US App. 14841771,  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings filed on 8/12/19 have been accepted and entered. 

Claim Objections
Claims 3, 7, 14, and 20 are objected to because of the following informalities:  
Claim 3 recites the limitation “…wherein the annotation layer includes a reference to second electronic document. The Examiner believes the letter “a” is missing between the words “to” and “second”. Therefore, the limitation comprises a typographical error. For purposes of this office action, the limitation(s) of Claim 3 will be viewed as “wherein the annotation layer includes a reference to a second electronic document”
or (iii) a position of the image of the annotation within the coordinate space”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1 recites the limitation "includes describing the annotation…" in lines 12-13.  However, claim 1 does not introduce element(s) " the annotation " prior to this limitation. Therefore, Claim 1 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the annotation layer is independent of the format of the electronic document…" in lines 1-2.  However, claim 1 does not introduce element(s) "the format of the electronic document…" prior to this limitation. Therefore, Claim 6 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “…(i) an image of the annotation…" in line 2.  However, claim 13 and 8 do not introduce element(s) "the annotation " prior to this limitation. Therefore, Claim 14 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "includes describing the annotation…" in lines 10.  However, claim 15 does not introduce element(s) " the annotation " prior to this limitation. Therefore, Claim 15 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the annotation layer is independent of the format of the electronic document…" in lines 1-2.  However, claim 15 does not introduce element(s) "the format of the electronic document…” prior to this limitation. Therefore, . There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 Claim 8 discloses “An electronic document mark-up tool, which, when executed by one or more processors of a computer system, causes the computer system to:…” While the claims discloses a “processor” and a “computer system”, the language of the claim do not disclose the processor and/or computer system are actually within the tool. Claim 8 discloses a electronic document mark-up tool, that when executed by an outside processor/computer system, performing a number of steps. Therefore, Claim 8 fails to disclose the tool contains a processor, is a computer system, or any hardware. Claim 8 is claiming software, that when executed, performs the listed functions/limitations. Thus, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 101. The claims appear to be claiming “software systems” i.e. systems without hardware indication, which is a computer program per se; therefore, appearing non-statutory.
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (20110289401, 2011)
As per independent claim 1, Fischer discloses a system comprising:
Server; processor (FIG 1; 0030: System is viewed as server which has a processor)
Memory (0031)
receive an electronic document (Claim 1; 0048: document access/retrieved)
receive an indication of a plurality of user computing devices communicatively connected to the one or more servers via a network (FIG 1; 0012; 0052: discloses includes a second user system communicably each of the plurality of user computing devices having a copy of the electronic document stored in a local memory; (0048, 0052: Each user has access to the document. (0010: discloses accessing as each user is sent the document (by sending the document to each computer) or allow the user to retrieve the document from a server) Each user can access and retrieved the stored document. Thus, when each user has retrieved a document, then each user has their own copy of the document. Furthermore, when each user obtains their copy of the document on their machine, it is implicitly known that any data received is stored in at least a memory buffer (form of local memory)
 receive an annotation layer generated at a first user computing device of the plurality of user computing devices via the network, (Claim 1; 0049: user requests to annotate document which in response an overlay is placed and displayed over the document.)
 wherein the annotation layer is associated with the electronic document and includes information describing the annotation of the electronic document by a first user of the first user computing device
determine a second user computing device of the plurality of user computing devices to receive the annotation layer; and  (Claim 1: allow access to the annotation to the second user; 0052: enable the second user to retrieve the annotation information; all forms of determining)
transmit the annotation layer to the second user computing device via the network, wherein transmitting the annotation layer does not include transmitting either the electronic document or a copy of the electronic document.(0052: if the second user already has the document, then only the annotation information is sent)

As per dependent claim 2, Fischer discloses the one or more servers to store the received annotation layer in the program memory. (0051)
As per dependent claim 5, Fischer discloses the annotation layer includes metadata regarding of the annotation layer; (0027, 0052-0053; 0062; Claim 26); and the executable instructions that cause the one or more servers to determine the second user computing device to receive the annotation layer cause the one or more processors to determine the second computing device based at least in part upon the metadata. (0007; 0052-0053; Claim 26: server transmits the annotation information to the second user)
As per dependent claim 7, Fischer discloses the annotation layer includes (i) an image of the annotation, (ii) an indication of a coordinate space of the electronic document, or (iii) a position of the image of the annotation within the coordinate space. (0051: annotation itself is stored; thus an image of the annotation is stored.)

As per dependent claims 18 and 20, Claims 18-20 recite similar limitations as in Claim 5 and 7 and are rejected under similar rationale. 

Claim(s) 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flemings (20110022942, 2011)
As per independent claim 8, Flemings discloses an electronic document markup tool (0131: includes program to annotate a document), comprising:
receive a first electronic document (0124, 0129 )
receive from a user an indication of a connection between a portion of the first electronic document and a second electronic document;  (0124, 0134 discloses creating an annotation which includes selecting the location wherein the annotation is anchored at. 0125 discloses a form where the user can enter a URL to be entered that when selected, it accesses and obtained a second document as explained in Paragraphs 0103-0104. By creating this annotation having a URL that results in receiving a second document upon selecting the URL, this results in receiving a indication of a connection between a portion of first and second documents.
generate a connector indicating a connection between the portion of the first electronic document and the second electronic document (0124, 0134: Creating an annotation that includes a URL that points to a second 
wherein the connector includes a reference identifying the second electronic document (0061, 0103, 0117: annotation includes an URL a document that when the URL in the annotation is selected, the webpage associated with the URL is obtained) 
wherein the connector is separate from each of the first and second electronic documents;  (0124, 0133-134:; Claim 1: annotation is not on the second document. Furthermore, the annotation is positioned on/placed in a transparent layer wherein the layer is positioned over the first document; first document has its own layer which is beneath the layer with the annotation)
apply the connector to the first electronic document such that an indication of the connection overlays the portion of the first electronic document,  wherein the connector and the first electronic document remain separate;  (0124, 0134: discloses creating the annotation on the webpage. 0103: user triggers the display of the annotation data on the webpage. Annotation data is displayed on a transparent layer that is located above the webpage/document. Therefore, the document/webpage and annotation are different layer; thus separate) 
present the first electronic document and the overlaid indication of the connection to the user via a display of the computer system;  (FIG 5C Document is displayed and discloses a visual indicator indicating where annotation data is placed. FIG 5D:discloses the display of the annotation 
receive from the user a selection of the indication of the connection; and (0104 and FIG 5E: URL in the annotation data is selected)
3931932/49665-CON1present the second electronic document to the user in response to receiving the selection of the indication of the connection. (FIG 5F: Second webpage retrieved in response to selection of link/URL and displayed)
As per dependent claim 13, Flemings discloses the connector includes at least one annotation layer (0006, 0110)
As per dependent claim 14, Fleming discloses Annotation layer includes: (i) image of the annotation; (ii) an indication of a coordinate space of the electronic document, or (iii) a position of the image  (FIG 5E; 0103: image of the annotation)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in further view of Flemings et al (US 20110022942, pub. 1/27/2011)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modified the cited art with the disclosed feature(s) of Flemings since it provided a system that allows users to annotate objects on a webpage and allow the displaying and interacting of the annotations.
As per dependent claim 16, Claim 16 recites similar limitations as in Claim 3 and is rejected under similar rationale. 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in further view of Flemings et al in further view of Gupta et al (US6212565, 2001)
As per dependent claim 4, based on the rejection of Claim 3 and the rationale incorporated, Flemings discloses obtain a copy of the second electronic document; and  transmit the copy of the second electronic document to the second user computing device. (0117). However, the cited art fails to disclose store the copy of the second electronic document in the program memory. However, Gupta discloses a proxy server that obtains a request for access a specific resource (e.g. document)In response, a proxy server that obtains a document from the web, stores a copy of the document in its cache/memory and transmits it to the client. (Col 1, lines 42-55)

As per dependent claim 17, Claim 17 recites similar limitations as in Claim 4 and is rejected under similar rationale. 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in further view of Branton et al (US 20140281875, pub. 9/18/2014)
As per dependent claim 6, Fischer discloses the annotation layer is independent of the format of the electronic document and is stored separately from the electronic document. (0051,0061: annotation overlay and information regarding the overlay and its annotation are stored separately). However, the cited fails to disclose that the annotation layer is stored as a separate file. However, Branton et al discloses the annotation layer is stored as a separate file. (0092)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the cited art with the disclosed feature(s) of Branton et al since it provided a system to organize and present information.
As per dependent claim 19, Claim 19 recites similar limitations as in Claim 6 and is rejected under similar rationale. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flemings in further view of Adobe (“Link HTML to PDF page”, online as of 4/22/2014, 1 page)
As per dependent claim 9, Flemings discloses both documents are webpages (webpage linked to another webpage). (0117) However, Flemings fails to discloses the first electronic document and the second electronic document are different types of the following document types: word processing documents, publication layout documents, unformatted text documents, web pages, image-based documents, slide presentations, or spreadsheets. In other words, Flemings does not disclose the first or second document is not a webpage. However, Adobe discloses the ability to have a HTML page (webpage) have a hyperlink that points to a PDF. (page 1)
It would have been obvious to one ordinary skill before the effective date of Applicant’s invention to have modified the cited art with the disclosed features of Adobe since it would have provided the benefit of enriching a user’s experience by referencing source material and other supporting documentation.
As per dependent claim 10, Flemings discloses the URL in the annotation data includes an indication of a target representing the second document; however, fails to disclose an indication of a target portion of the second electronic document, and the connector indicates the target portion of the second electronic document based on the rejection of Claim 9 and the rationale incorporated, Adobe discloses the hyperlink can target a specific page in the PDF. Specifying a specific page in the URL would indicate a target portion of the second document. (page 1)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Flemings in further view of Fischer 
As per dependent claim 11, Flemings discloses the connector includes information regarding a coordinate space, and electronic document mark-up tool further causes the computer system to apply the connector to the first electronic document based upon the information regarding the coordinate space (0110: determine the size /dimensions of a multimedia object and create one or more layers based on the determined size.  0125: discloses the annotation data includes coordinates defining the specified location. The specified location may include coordinates in a coordinate system that is defined relative to, and that is within the dimensions of, the multimedia object. The specified location may also include multiple coordinates (e.g., a specified area defined by a shape) in a coordinate system that is defined relative to, and that is within the dimensions of, the multimedia object. For example, the coordinate system may be defined relative to the length and width (e.g., in pixels) of the multimedia object when the multimedia object is displayed in a browser window of the user interface of the client computer system; 0119-0120: Based on the cursor position in the coordinate system, annotations within a threshold distance of the cursor are displayed)
However, Flemings fails to specifically disclose information regarding a coordinate space of the first document and apply the connector based on information regarding a coordinate space of the first document. However, Fischer discloses discloses forming an overlay to be relative to the document size. In other words, having the space/size of the overlay corresponds to the document size/resolution. Also, the 
It would have been obvious to one ordinary skill before the effective date of Applicant’s invention to have modified the cited art with the disclosed features of Fischer since it would have provided the benefit of original documents can be preserved unchanged while still providing the ability to annotate on the original document.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Flemings in further view of Soon-Shiong et al (herein as “Soon”) ( US  20160004711, EFD 3/6/2013)
	As per dependent claim 12, Fleming discloses displaying the second document in response to selecting a link from the annotation. (0117) Flemings discloses the ability to create webpages/document having overlaid annotation data with URLs in the form of selectable links. (0124, 0134) In some instances,  the first document could be the main or home page of a webpage/website. ( see 0159: entry/annotation of a homepage). 
	However, the cited art fails to disclose includes a reverse indication as claimed that when selected in the second document, it sends the user to the first document. 
However, Soon discloses links can be bidirectional. Soon explicitly states that link object  includes a pointer from a first object (e.g., web page) to a second object (e.g., external content) and a pointer from the second object (e.g., the external content) back to the first object (e.g., the web page) would be a bi-directional link. (0063) In other words, Soon discloses a link on a first webpage pointing to another/second webpage (a form of external content). Soon discloses that the second object also contains a pointer/link that points back to the first object. Thus, Soon discloses the second webpage would include a link pointing to the first webpage such that when the link on the second document is selected, the user returns to the first webpage.
It would have been obvious to one ordinary skill before the effective date of Applicant’s invention to have modified the cited art with the disclosed features of Adobe 
	In combination, would have been obvious to one ordinary skill before the effective date of Applicant’s invention to add the bidirectional link of Soon to the annotation data of Flemings of the second document since it would allow the user to directly return to first document that the user was just at to provide a convenient way to return to the place of origin. Thus, when the user clicks on the displayed link/URL within the overlaid annotation data of a first document, the URL would be directed to a second webpage having annotation data. When the user accesses the second document, the second document and its overlaid annotation data would be displayed, resulting in the display of the URL/hyperlink wherein this URL/hyperlink would send the user back to the first document upon selection. Thus, this would incorporate Soon’s functionality of a bidirectional link within Fleming’s document connection. When the user selecting the link, it would obtain and display the first document and the first document’s overlaid annotation data. Thus, the combination teaches apply the connector to the first electronic document such that a reverse indication of the connection overlays at least a portion of the second electronic document, wherein the connector and the second electronic document remain separate; present the second electronic document and the overlaid reverse indication of the connection to the user via the display of the computer system; receive from the user a selection of the reverse indication of the connection; and present the portion of the first electronic document having the overlaid indication of the connection to the user in response to receiving the selection of the reverse indication of the connection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 15-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-10, of U.S. Patent No. 10380235 in further view of Fischer. Both 10380235 and the current application teach the subject matter of receive an electronic document; receive an annotation layer generated at a first user computing device of the plurality of user computing devices via the network, wherein the annotation layer is associated with the electronic document and includes information describing the annotation of the electronic document by a first user of the first user computing device; determine a second user computing device of the plurality of user computing devices to receive the annotation layer; and transmit the annotation layer to the second user computing device via the network, wherein transmitting the annotation layer does not include transmitting either the electronic document or a copy of the electronic document; store the received annotation layer in the program memory; the annotation layer includes a reference to second electronic 


Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10380235. Both 9828454 and the current application disclose receive a first electronic document; receive from a user an indication of a connection between a portion of the first electronic document and a second electronic document; generate a connector indicating a connection between the portion of the first electronic document and the second electronic document, wherein the connector includes a reference identifying the second electronic document and wherein the connector is separate from each of the first and second electronic documents; apply the connector to the first electronic document such that an indication of the connection overlays the portion of the first electronic document, wherein the connector and the first electronic document remain separate; present the first electronic document and the overlaid indication of the connection to the user via a display of the computer system; receive from the user a selection of the indication of the connection; and present the second electronic document to the user in response to receiving the selection of the indication of the connection. Therefore, claims 8-14 are anticipated by claims 1-20 of U.S. Patent No. 10380235since claims 1-20 of U.S. Patent No. 10380235contain all the limitations of claims 8-14 of Application 16538167.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177